       Case 1:21-cv-00761-WJ-JFR Document 480 Filed 09/03/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


TATYANA EVGENIEVNA DREVALEVA,

               Plaintiff,

       vs.                                                    No. 21-cv-761 WJ-JFR

UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS, ET AL.

               Defendants.


    DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT AND MEMORANDUM
                               (DOC. 477)

       On September 3, 2021, Plaintiff filed an 81-page document styled “Part 1. Plaintiff’s

Statement That the Civil Local Rule 56.1(a) of the Rules of the U.S. District Court for the District

of New Mexico Is Inapplicable to Me. Part 2. Memorandum in Support to My First Motion for

Partial Summary Judgment” (the “Motion”). Doc. 477.1

       First, Plaintiff raises a specious argument that Federal Rule of Civil Procedure 16 does not

apply to this case because it is a condemnation action, proceeding to compel the giving of

testimony or production of documents, or proceeding requesting only injunctive or other




1
  Plaintiff purported to serve the Motion by emailing it to the undersigned, even though Defendants
do not consent to service via email. See Doc. 477 at 82. Plaintiff did not seek Defendants’
concurrence, nor does the Motion comply with D.N.M.LR-Civ. 7.1(a). Plaintiff cannot evade this
rule by styling her document a “Statement” rather than a “Motion” when she is asking the Court
for relief. See Doc. 477 at 12 (“The U.S. District Court for the District of New Mexico shall
consider My First Motion for Partial Summary Judgment (Doc. No. 464) for the following reasons
. . .”) (emphasis in original). Furthermore, Plaintiff’s 81-page Motion does not comply with the
page limitations of D.N.M.LR-Civ. 7.5. Even though Plaintiff is proceeding pro se, “this District
has long insisted that pro se parties follow the same rules of civil procedure as any other litigant.”
In re Young, No. 1:14-cv-01143-JB-LF, 2015 WL 11718113, at *1 (D.N.M. Oct. 28, 2015), report
and recommendation adopted, 546 B.R. 218 (D.N.M. 2015).
       Case 1:21-cv-00761-WJ-JFR Document 480 Filed 09/03/21 Page 2 of 4




emergency relief. Doc. 477 at 2-5. However, this is a garden-variety employment discrimination

action to which Rule 16 applies. See D.N.M.LR-Civ. 16.3.

        Although there has not yet been a Rule 16 scheduling order entered in this case since it was

transferred to the District of New Mexico, Defendant does not believe that Plaintiff’s First Motion

for Partial Summary Judgment (Doc. 464) violates Local Rule 56.1(a), which appears to address

how late a motion can be filed, not how early. Under Federal Rule of Civil Procedure 56(b),

“[u]nless a different time is set by local rule or the court orders otherwise, a party may file a motion

for summary judgment at any time until 30 days after the close of all discovery.” Hence, a motion

for summary judgment filed at this time should not be denied as premature.

        The Motion also purports to include the Statement of Material Facts required under Local

Rule 56.1(b) to support Plaintiff’s First Motion for Partial Summary Judgment (Doc. 464)

(“Summary Judgment Motion”), which was filed on August 25, 2021. See Doc. 477 at 17-80. The

Court should reject or strike Plaintiff’s Statement of Material Facts. See Vera v. Rodriguez, No.

CV 16-491 SCY/KBM, 2017 WL 6621048, at *1 (D.N.M. Dec. 27, 2017) (noting that district

courts have inherent power to limit successive summary judgment motions and briefs in order to

manage their dockets).

        Plaintiff is engaging in piecemeal litigation by “breaking what is in reality a single motion

for summary judgment into distinct and individual pleadings.” Id. (internal quotation marks

omitted).2 “The basis for discouraging this type of piecemeal litigation . . . is clear: such a practice

forces the parties to file multiple motions, responses, and replies, when a single omnibus document

would suffice and further causes extra work for this busy Court, which has to read and analyze




2
 Plaintiff has communicated her intent to file a Second Motion for Partial Summary Judgment.
See Email from Plaintiff, Aug. 26, 2021, attached as Ex. A.
                                                   2
       Case 1:21-cv-00761-WJ-JFR Document 480 Filed 09/03/21 Page 3 of 4




overlapping and often duplicative arguments.” Id. (internal quotation marks omitted). The Court

should reject Plaintiff’s efforts to “create additional haystacks” for the Court “to look for the

needle.” Id. (internal quotation marks omitted). Indeed, Plaintiff’s abusive practice of filing

multiple supplemental briefs led the Northern District of California to order her not to file

“[a]dditional briefs beyond the motion, opposition and . . . reply” without obtaining the Court’s

leave. See Doc. 415.

       Plaintiff’s serial summary judgment filings also grossly exceed the page limitations of the

Local Rules. Plaintiff’s Summary Judgment Motion already clocks in at 42 pages. See Doc. 464.

Plaintiff belatedly seeks to add an additional 64 pages of facts untethered to the legal argument in

the Summary Judgment Motion, for a total of 106 pages for the Court’s consideration. The Court

has not granted leave for Plaintiff to exceed the page limitations in Local Rule 7.5 and should

therefore disregard any additional filings to support Plaintiff’s Summary Judgment Motion. See,

e.g., Vera, 2017 WL 6621048, at *2 (noting that “piecemeal motions which strike the Court as

merely attempts to skirt procedural rules, including those providing page limitations, should be

disallowed”).

       For the foregoing reasons, the Court should consider Plaintiff’s Summary Judgment

Motion (Doc. 464) standing alone and reject Plaintiff’s efforts to needlessly multiply these

proceedings by filing piecemeal supplements such as the Motion (Doc. 477). Defendant has

already responded to Plaintiff’s Summary Judgment Motion, see Doc. 468, and should not have to

keep responding to Plaintiff’s serial filings.




                                                 3
      Case 1:21-cv-00761-WJ-JFR Document 480 Filed 09/03/21 Page 4 of 4




                                                  Respectfully submitted,

                                                  FRED J. FEDERICI
                                                  Acting United States Attorney

                                                  Electronically filed September 3, 2021
                                                  CHRISTINE H. LYMAN
                                                  Assistant United States Attorney
                                                  P.O. Box 607
                                                  Albuquerque, New Mexico 87103
                                                  (505) 346-7274
                                                  Christine.Lyman@usdoj.gov

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 3, 2021, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following pro se party to be served
by electronic means, as more fully reflected on the Notice of Electronic Filing:

        Tatyana Evgenievna Drevaleva: Tdrevaleva@gmail.com


                                                  Filed electronically September 3, 2021
                                                  CHRISTINE H. LYMAN
                                                  Assistant United States Attorney




                                              4
